Case 0:19-cv-62883-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                          Case No. ________________________________

  CHEVES DARVILLE,                                    )
                                                      )
                    Plaintiff,                        )
                                                      )
  v.                                                  )
                                                      )
  EXECUTIVE TOWING & RECOVERY,                        )
  INC., a Florida corporation, and ANTHONY            )
  J. ROSSO, individually,                             )
                                                      )
                   Defendants.                        )

       COMPLAINT FOR FAIR LABOR STANDARDS ACT OVERTIME VIOLATIONS

         Plaintiff, CHEVES DARVILLE, through undersigned counsel, files this Complaint for

  violations of the Fair Labor Standards Act against Defendants EXECUTIVE TOWING &

  RECOVERY, INC. (“ETR”) and ANTHONY J. ROSSO (“Rosso”) (collectively, “Defendants”)

  seeking unpaid overtime wages, and alleges:

                 JURISDICTION, VENUE, AND GENERAL ALLEGATIONS

         1.      This is an action to recover money damages for unpaid overtime wages arising

  under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (the “Act” or the “FLSA”).

         2.      The Plaintiff was a resident of Broward County, Florida at the time this dispute

  arose. He is still a resident of Broward County, Florida.

         3.      Defendant ETR is a Florida corporation with its principal address located in

  Broward County, Florida at 5900 Dewey St., Suite 200, Hollywood, Florida, 33023, and which

  regularly transacts business within the Southern District of Florida, including in Broward County,




                                                  1
Case 0:19-cv-62883-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 2 of 7



  Florida within the jurisdiction of this Court. The Defendant was an employer of Plaintiff during

  the relevant time period described below.

         4.      Plaintiff is informed and believes that at all material times hereto, Defendant Rosso

  was and is presently a resident of Broward County, Florida.

         5.      This Court has jurisdiction pursuant to Section 216 of the Act. This Court has

  federal question jurisdiction under 28 U.S.C. § 1331 as this civil action arises under the laws of

  the United States.

         6.      Venue is proper under 28 U.S.C. § 1391 because Defendant ETR resides in

  Broward County, Florida and all Defendants reside in the State of Florida. Venue is also proper

  because a substantial part of the events or omissions giving rise to this claim occurred in Broward

  County, Florida, within the jurisdiction of this Court.

         7.      29 U.S.C. §207(a)(1) states, “Except as otherwise provided in this section, no

  employer shall employ any of his employees who in any workweek is engaged in commerce or in

  the production of goods for commerce, or is employed in an enterprise engaged in commerce or in

  the production of goods for commerce, for a workweek longer than forty hours unless such

  employee receives compensation for his employment in excess of the hours above specified at a

  rate not less than one and one-half times the regular rate at which he is employed.”

         8.      Defendants’ business activities involve those to which the Act applies. Both the

  Defendants’ business and Plaintiff’s work for the Defendants affected interstate commerce for the

  relevant time period. Plaintiff’s work for the Defendants affected interstate commerce during the

  relevant time period because the materials and goods that Plaintiff used on a constant and/or

  continual basis and/or that were supplied to him by Defendant to use on the job moved through

  interstate commerce prior to Plaintiff’s use of the same. Plaintiff utilized tow trucks and supplies



                                                   2
Case 0:19-cv-62883-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 3 of 7



  that had moved through interstate commerce. The Plaintiff’s work for the Defendant was actually

  in and/or so closely related to the movement of commerce while he worked for the Defendant that

  the Act applies to Plaintiff’s work for the Defendant.

         9.      Additionally, Defendant regularly employed two or more employees for the

  relevant time period who handled goods or materials that traveled through interstate commerce, or

  used instrumentalities of interstate commerce, thus making Defendants’ business an enterprise

  covered under the Fair Labor Standard Act. Plaintiffs are informed and believe that a majority of

  the goods used by the Defendants in connection with its business were produced outside of the

  State of Florida.

         10.     Defendants obtain and solicit funds from non-Florida sources, accept funds from

  non-Florida sources, use telephonic transmissions going over state lines to do their business,

  transmit funds outside the State of Florida, and otherwise regularly engage in interstate commerce.

         11.     Plaintiff is informed that the Defendant corporation had gross sales or business

  done in in excess of $500,000 in both 2017 and 2018.

         12.     Upon information and belief, the Defendant corporation’s gross sales or business

  exceeded or was expected to exceed $500,000 for the year 2019.

         13.     At all times material hereto, Defendant Rosso was the owner and President of ETR

  and a direct or indirect supervisor and employer of Plaintiff within the meaning of

  29 U.S.C. 203(d). Among other things, Rosso had the power to hire and fire employees (and did

  hire and fire Plaintiff), supervised and controlled Plaintiff’s work schedule and conditions of

  employment, determined the rate and method of payment for Plaintiff, and maintained some,

  though not all, required employment records.




                                                   3
Case 0:19-cv-62883-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 4 of 7



         14.     Plaintiff was employed by Defendants from approximately April 2016 through his

  termination at the end of September 2019.

         15.     Plaintiff was employed by Defendants as a tow truck driver tasked primarily with

  recovering vehicles and transporting them to ETR’s tow yard in Hollywood, Florida.

         16.     While employed by Defendants, Plaintiff was paid a rate of $30 per vehicle he

  towed or $15 per vehicle he released on scene.

         17.     Accordingly, Plaintiff was a “Pieceworker” for Defendants as that term is used in

  29 C.F.R. 778.111.

         18.     Until approximately April 2019, Plaintiff typically worked a weekly schedule

  consisting of six (6) twelve-hour shifts, or approximately 72 hours weekly.

         19.     Beginning in approximately April 2019 through his termination, Plaintiff worked a

  weekly schedule consisting of five (5) twelve-hour shifts, or approximately 60 hours weekly.

         20.     Although Plaintiff was paid a piece rate, Defendants did not pay any overtime pay

  for the hours Plaintiff worked in excess of 40 in any given workweek.

         21.     Defendants willfully and intentionally refused to pay Plaintiff overtime pay during

  the three years preceding the filing of the Complaint as required by the Act since Defendants were

  aware of the overtime requirements of the Act and recklessly failed to investigate whether

  Defendants’ payroll practices were in accordance with the Act. Notably, Defendants were

  previously sued under the FLSA in 2016 (though it was not a “piecework” case).

         22.     Defendants owe Plaintiff overtime wages for the period beginning three years prior

  to the filing of this Complaint through Plaintiff’s termination in October 2019.

         23.     Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

  time of the filing of this Complaint, Plaintiff’s good faith estimate and calculation of unpaid



                                                   4
Case 0:19-cv-62883-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 5 of 7



  overtime wages are as follows for the 154 workweeks from November 2016 through the workweek

  ending October 21, 2019:

                a. For the first 126 pay periods (each pay period being a single workweek) of the

                   relevant period ending April 15, 2019, an average of 32 overtime hours per week =

                   4032 hours

                b. For the first 126 pay periods of the relevant period, an approximate regular rate of

                   $15.28 per hour and a half-time rate of $7.64.

                c. Unpaid overtime for the first 126 pay periods of the relevant time period =

                   $30,804.48 (does not include liquidated damages).

                d. For the remaining 27 pay periods of the relevant period, an average of 20 overtime

                   hours per week = 540 hours

                e. For the remaining 27 pay periods of the relevant period, an approximate regular

                   rate of $16.67 per hour and a half-time rate of $8.33.

                f. Unpaid overtime for the remaining 27 pay periods = $4,498.20 (does not include

                   liquidated damages).

                g. Therefore, excluding liquidated damages, costs, and attorneys’ fees, the total

                   unpaid overtime for the relevant period is approximately $35,302.68.

          24.      Plaintiff has retained the undersigned law firm to represent him in this action and

  is obligated to pay a reasonable attorneys’ fee.

         COUNT I: VIOLATION OF OVERTIME PROVISIONS OF THE FAIR LABOR
                                STANDARDS ACT

          25.      Plaintiff incorporates and re-adopts the allegations contained in paragraphs 1-24

  above as if set out in full herein.




                                                     5
Case 0:19-cv-62883-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 6 of 7



          26.     During the relevant period of Plaintiff’s employment (3 years prior to the filing of

  this Complaint through his termination), Defendants did not pay Plaintiff overtime wages for each

  hour over 40 that Plaintiff worked in any given workweek.

          27.     As such, Defendants owe Plaintiff overtime wages pursuant to the FLSA.

          28.     Defendants failed to properly disclose or apprise Plaintiff of his rights under the

  FLSA.

          29.     Because of Defendants’ willful, intentional, and reckless violations of the FLSA’s

  minimum wage and overtime provisions, Plaintiff is entitled to liquidated damages.

          30.     Plaintiff is entitled to an award of his reasonable attorneys’ fees and costs pursuant

  to 29 USC 216(b).


                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment for Plaintiff

  against Defendants, jointly and severally, on the basis of the Defendants’ willful violations of the

  FLSA, award Plaintiff actual damages in the amount shown to be due for unpaid overtime

  compensation for hours worked in excess of forty weekly, award Plaintiff an equal amount in

  liquidated damages, award Plaintiff reasonable attorneys' fees and costs of suit, and grant such

  other and further relief as this Court deems equitable and just.

                                            JURY DEMAND

          Plaintiff demands trial by jury of all issues so triable as of right.




                                                     6
Case 0:19-cv-62883-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 7 of 7



  Dated: November 20, 2019           Respectfully Submitted,

                                     /s/ Harris Nizel
                                     HARRIS NIZEL (Florida Bar No.: 0807931)
                                     Email: harris@nizel.com
                                     Nizel Law, P.A.
                                     4700 Sheridan St., Suite J
                                     Hollywood, FL 33021
                                     Telephone: (954) 653-8300
                                     Counsel for Plaintiff




                                       7
